Gunter, Justice,
concurring.
The order from which this appeal was taken grants to appellee "the sum of One Thousand ($1,000.00) Dollars as additional attorney fees as reasonable expenses necessarily incurred in obtaining the order to compel answers to the interrogatories.” On the previous interlocutory appeal, this court affirmed the trial court’s award of $100 as reasonable expenses and attorney fees incurred in compelling discovery under Code Ann. § 81A-137. After our judgment, the trial court entered the order here in question, which simply makes an additional award under § 81A-137. Whether or not the additional award was authorized, the order is not a final judgment and is not appealable without a certificate from the trial court.